NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50071

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00338-SJO-40

 v.
                                                 MEMORANDUM*
RAVON MURRLEY, AKA Ant, AKA
Crook, AKA Lil' Crook, AKA Ravon
Tranell Murrley, AKA Ray, AKA RayRay,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Ravon Murrley appeals from the district court’s judgment and challenges his

guilty-plea convictions and aggregate 216-month sentence for racketeer influenced

and corrupt organizations conspiracy, in violation of 18 U.S.C. § 1962(d), and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conspiracy to possess with intent to distribute crack cocaine, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(B), and 846. Pursuant to Anders v. California, 386

U.S. 738 (1967), Murrley’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Murrley the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Murrley waived his right to appeal his convictions, with the exception of an

appeal based on a claim that his pleas were involuntary. Murrley also waived the

right to appeal most aspects of his sentence. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to the voluntariness of Murrley’s pleas or any aspect of the sentence

that falls outside the scope of the appeal waiver. We, therefore, affirm as to those

issues. Having found no arguable issues as to the enforceability of the appeal

waiver, we dismiss the remainder of the appeal. See United States v. Watson, 582

F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                      20-50071